DETAILED ACTION

This office action is in response to the claims filed 9/14/2020.  Claim 1 is presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 10 recites “a moisture transmission pathway.”  From applicant’s disclosure, it appears that the moisture transmission pathway (T) is formed by a permeable membrane in the inner tube (32) forming the breathing gas conduit.  It is unclear whether the moisture transmission pathway is an element separate from the breathing gas conduit or the moisture transmission pathway for formed by the permeable membrane in the breathing gas conduit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikefeldt (6,523,538) in view of Cortez, Jr. et al (2016/0287832).
Regarding claim 1, Wikefeldt in fig 4 discloses a moisture removal apparatus (100b) (dryer) for a breathing circuit, the apparatus comprising: a breathing gas conduit (106) (conduit) (col 5, ln 38-42) configured to receive a flow of breathing gas having a first humidity level (conduit (106) receives warm, moist, exhaled gases) (col 4, ln 17-20); a dry gas conduit (142) (chamber) adjacent to at least a portion of the breathing gas conduit (106) (col 5, ln 52-58), the dry gas conduit (142) configured to receive a flow of dry gas having a second humidity level lower than the first humidity level (dry gas conduit (142) connected to a hospital gas supply) (col 5, ln 55-57); a feeding conduit (conduit connected to inlet (144)), the feeding conduit configured to supply the dry gas into the dry gas conduit (142) (col 5, ln 55-57); and a moisture transmission pathway configured to enable transfer of moisture from the breathing gas to the dry gas based on a humidity differential between the first and second humidity levels (tube (140) is moisture permeable so that water vapor in the breathing gases passes through the wall of tubing (140) and is thus removed from the breathing gases (col 5, ln 44-48).
Wikefeldt does not disclose the feeding conduit extending through at least a portion of the dry gas conduit.
However, Cortez in in fig 1 teaches a humidification apparatus including a breathing gas conduit (108) (gas passage) configured to receive a gas, a liquid conduit (114) (liquid conduit) adjacent to the breathing gas conduit (108) and configured to transfer water vapor (118) to the breathing gas conduit (108) (para  [0029]), a feeding conduit (138) (water flow path) configured to supply the liquid into the liquid conduit (114) (para [0031]), a liquid inlet (110) and a liquid outlet (112) (para [0028]), wherein the feeding conduit (138) extends through at least a portion of the dry gas conduit (114) (as shown in fig 1, feeding conduit (138) extends through at least a portion of the dry gas conduit (114) parallel to the housing (102) at the bottom of the dry has conduit (114)) (para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Wikefeldt by providing the dry gas inlet and dry gas outlet on the same side of the device, wherein the feeding conduit extends through at least a portion of the dry gas conduit as taught by Cortez in order to allow the inlet and outlet of the breathing gas conduit and the inlet and outlet of the dry gas conduit to be oriented parallel to one another as well as oriented axially and on the same side of the device, enabling a low profile design and simpler management of tubing (Cortez, para [0032], [0048]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,773,043 (“the ‘043 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other 
Regarding claim 1, application claim 1 differs from claim 1 of the ‘043 Patent in the following respect:

Application claim 1
‘043 Patent claim 1
1. A moisture removal apparatus for a breathing circuit, the apparatus comprising: 

(1) a breathing gas conduit configured to receive a flow of breathing gas having a first humidity level; 

(2) a dry gas conduit adjacent to at least a portion of the breathing gas conduit, the dry gas conduit configured to receive a flow of dry gas having a second humidity level lower than the first humidity level; 

(3) a feeding conduit extending through at least a portion of the dry gas conduit, the feeding conduit configured to supply the dry gas into the dry gas conduit; 

(4) and a moisture transmission pathway configured to enable transfer of moisture from the breathing gas to the dry gas based on a humidity differential between the first and second humidity levels. 
1. A moisture removal apparatus for a breathing circuit configured to be between a patient and a ventilator, the apparatus comprising: 

(1) a breathing gas conduit configured to be between the patient and the ventilator configured to receive a flow of breathing gas having a first humidity level; 

(2) a dry gas conduit configured to be between the patient and the ventilator adjacent to at least a portion of the breathing gas conduit, the dry gas conduit configured to receive a flow of dry gas having a second humidity level lower than the first humidity level; 

(3) a feeding conduit extending through at least a portion of the dry gas conduit, the feeding conduit configured to supply the dry gas into the dry gas conduit; 

(4) and the breathing gas conduit configured to be between the patient and the ventilator having a wall comprising a permeable membrane that is permeable to water vapor but impermeable to liquid water to enable transfer of moisture from the breathing gas to the dry gas based on a humidity differential between the first and second humidity levels, 

wherein the breathing gas conduit configured to be between the patient and the ventilator is configured for the breathing gas to flow from an upstream end of the apparatus to a downstream end of the apparatus, wherein the feeding conduit includes an outlet into the dry gas conduit at the upstream end of the apparatus inside the dry gas conduit, wherein the dry gas conduit comprises an outlet at the downstream end of the apparatus.


	The ‘043 Patent claim 1 differs from application claim 1 in that reference the ‘043 Patent claim 1 discloses additional limitations, such as the breathing gas conduit and the dry gas conduit are configured to be between the patient and the ventilator, the moisture transmission pathway is formed as a permeable membrane, and the feeding conduit includes an outlet into the dry gas conduit at the upstream end of the apparatus inside the dry gas conduit, wherein the dry gas conduit comprises an outlet at the downstream end of the apparatus.  Thus, application claim 1 is not patentably distinct because it is “anticipated” by claim 1 of the ‘043 Patent.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hartnett (2020/0206681) and Dwyer (2016/0303342) discloses a membrane dehumidification device, and Spearman et al (7,476,212) discloses a membrane humidification device for a breathing circuit, and Leonard (4,220,535) disclose a membrane separator with a feed line extending into a gas conduit).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785